DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 2/3/2022 have been fully considered but they are not persuasive.
In response to the argument presented on p.  7 – 8, of the Applicant’s Remarks, it is noted that Applicant has pointed out for one US Patent and two US-PG Publications. And It is noted that there patent literatures discloses “real time” but fail to define what the real time is and is also noted that these patent publications never claims “real time” in any of claims in these patent publications.
It is noted that US 2017/0284940 A1 discloses well-defined real time or near real time in paragraph [0002].
It is noted that “real time” recited in claim 1 has an 112 indefinite issue because ordinary artisans can perform the confirming step in two second later after un desired cell is destroyed or within 0.3ms. So, the question is what real time is? If one publication says confirming within 1ms, is it satisfying real time? Or it has be within 1ns?
In response to the argument-presented on p. 9 of the Remarks (regarding “open-closed loop”), it is determined that “closed loop feedback” is never defined in the Specification, rather it is defined what all of the steps recited in claim 1 is a 
Because Palsson teaches all the step recited in claim 1, and Palsson teaches a closed-loop feedback.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 16, and 32 recite “real time”.
See the response to the argument above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5 and 15 is/are rejected under 35 U.S.C. 102(a) (a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Palsson (US 6,143,535).
With respect to independent claim 1, Palsson teaches a method which provides real time Palsson is silent with “real time”. However, Palsson teaches in column 13, line 37 – 44 confirming if cell is killed after each cell is killed. Therefore, this limitation is anticipated or at least in view of this, it is determined to be obvious. closed-loop feedback for a system that destroys an undesired cell, comprising: 
detecting CCD camera 77 as disclosed in column 12, line 24 a first fluorescence of a cell with a detector; 
classifying computer disclosed in column 13, line 20  the cell as an undesired cell target cell or a desired cell based on the detection of the first fluorescence; 
destroying via laser 94 as disclosed column 13, line 12  the undesired cell if the cell is classified as an undesired cell; and 
confirming, in real time Palsson is silent with “real time”. However, Palsson teaches in column 13, line 37 – 44 confirming if cell is killed after each cell is killed. Therefore, this limitation is anticipated or at least in view of this, it is determined to be obvious, whether the undesired cell was destroyed by detecting a second fluorescence of the cell.
With respect to dependent claim 2, Palsson teaches in column 12, lines 6 – 20 introducing cell dye into the cell.
With respect to dependent claim 3, Palsson is silent with exciting the cell with a detection laser or a light emitting diode to cause the first fluorescence. However, Palsson teaches a mercury arc lamp to excite desired  cells and a laser or a light emitting diode is well-known in the art as an excitation light source. In view of this, it KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
With respect to dependent claim 4, in Fig. 2 Palsson teaches laser 94 and teaches in column 14 – 30 that narrow high power laser beam. In view of this, the limitation of “aligning the detection laser and wherein the detection laser utilizes beam conditioning to aid in achieving a correct spot size at the cell” is determined to obvious in order to kill unwanted cells. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution. 
With respect to dependent claim 5, Palsson is silent with collecting the cell if the cell is classified as a desired cell. However, in column 2, line 67 – column 3, line 17, Palsson teaches physically separating labeled cells. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Palsson so as to have the limitation of “collecting the cell if the cell is classified as a desired cell” in order to keep wanted cell from unwanted cell. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 15, Palsson teaches in column 8, lines 34 – 50 and in column 8, line 65 – column 9, line 7 repeating the detecting, classifying, destroying, confirming, and storing steps, and therefore, the limitation of “calculating a KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claims 16, 18 – 26, 28, and 31 – 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsson, and further in view of Luscher (US 2012/0038914 A1).
The teaching of Palsson has been discussed above.
With respect to independent claim 16, as discussed above Palsson in Fig. 2 teaches a system, comprising: 
a detection laser this limitation would be obvious choice capable of exciting a cell; a first fluorescence detector; a computer processing unit for determining the target cell based on an output of the first fluorescence detector; a kill laser; a second fluorescence detector; real time, closed-loop feedback confirming whether undesired cells are destroyed by the kill laser based on an output from the second fluorescence detector.
Palsson is silent with an sexed semen system, comprising: a detection laser capable of exciting a sperm cell; a computer processing unit for determining the sex of the sperm cell based on an output of the first fluorescence detector.
Luscher teaches a laser ablation in paragraph [0004], classifying sperm cells in paragraph [0014] and kill (see paragraph [0025]) undesired X or Y chromosome, and Luscher teaches a first detector 160 and a second detector 180. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Palsson in order to kill unwanted cell or species. This rejection is in consistent with KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 18, in Abstract Luscher teaches wherein inertial flow focusing is utilized.
With respect to independent claim 32, see the rejection justification to claim 16 above.
With respect to dependent claim 33, Palsson teaches in Fig. 2  a first detection laser lens 84 assembly.
With respect to dependent claim 34, Palsson teaches a kill laser lens 98 assembly.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsson modified by Luscher, and further in view of Krug (US 2016/0091410 A1).
The teaching of Palsson modified by Luscher has been discussed above.
With respect to dependent claim 17, Palsson is silent with a sheath fluid encapsulating the sperm cell.
	In paragraph [0044] Krug teaches a sheath fluid for encapsulating sperm. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Palsson modified by Luscher in order to analyze desired sample by a known method.
With respect to dependent claim 19, in Fig. 2 Palsson teaches a first detection laser 94 lens 84  assembly.
With respect to dependent claim 20, Palsson teaches a second detection light source 40 lens 26 assembly. Palsson is silent with a laser in the second detection lens assembly. However, a laser is well-known in the art. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 21, Palsson teaches a first kill laser lens 34+26 assembly.
With respect to dependent claim 22, the limitation of “a second kill laser lens assembly” is determined to be obvious in order to repeat killing unwanted cell after confirming if there is still unwanted cell.
With respect to dependent claim 23, the limitation of “wherein the first fluorescence detector and the second fluorescence detector are avalanche photodiode or silicon photomultiplier sensors” would be obvious choice.
With respect to dependent claim 24, the limitation of “kill acquisition electronics including at least a wide band transimpedance amplifier operatively connected to the second detector and readout circuitry” would be obvious in order to increase an S/N ratio.
With respect to dependent claim 25, the limitation of “wherein the kill acquisition electronics further comprise a secondary amplifier” would be obvious in order to amply an S/N ratio.
With respect to dependent claim 26, Palsson should have a high-speed comparator in order to determined unwanted cells.
With respect to dependent claim 28,  Palsson teaches digital circuitry which reads a digital code associated with the output of the first fluorescence detector, said digital circuitry comprising a field programmable gate array, a decoder, flip flops, or a digital signal processor chip 12 computer in Fig. 1.
With respect to dependent claim 31, Palsson should have  a high-speed analog to digital converter in order to analyze signal by computer..
Allowable Subject Matter
Claims 27 and 29 – 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 27, the prior art of record fails to teach or reasonably suggest:
a USB to serial converter or an analog signal input that allows a voltage at the second detector to be adjusted and a high voltage custom power bias supply which generates the voltage at the second fluorescence detector.
With respect to dependent claim 29, the prior art of record fails to teach or reasonably suggest:
wherein the kill acquisition electronics comprise a correlated double sampler.
	With respect to dependent claim 30, because of its dependency on claim 29.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884